DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office action is in response to the Amendment filed October 20, 2021 which was filed in response to the Non-final Office action of July 21, 2021.
The 35 U.S.C.§112(b) rejection of Claims 1 and 6 are withdrawn in view of amendments to the claims made in the Amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0125091 filed by Reinschke et al., hereinafter REINSCHKE.
Regarding Claim 1, REINSCHKE discloses an operating method (Title) for a rolling line (Fig. 1; ¶[0046]) wherein the rolling line comprises a number of roll stands (3 in Fig. 1; ¶[0046]) for rolling a flat rolling material (1 in Fig. 1; ¶[0046]), the method comprising:
providing a control system (2 in Fig. 1; ¶[0046]) operable for controlling the rolling line;

the control system determining desired values (S*) (11 in Fig. 4; ¶[0057]) for control variables (S) for the roll stands of the rolling line (¶[0049] discloses control computer 2 provides desired values to frame controllers 6 (Fig. 1) which control roll stands 3), based on the actual variables (I) of the flat rolling material and the target variables (Z) of the flat rolling material (¶[0051] discloses the desired values are determined from input variables fed to control computer 2 which describe the strip before and after the rolling process), in combination with a description (B) of the rolling line (¶[0057] through ¶[0063] disclose computer program product 2’ uses line-specific and frame-specific information in contour calculator 12 (Figs. 4 and 5) which contribute to the desired values calculated by calculator 11 as shown in Fig. 4), using a model of the rolling line (7 in Fig. 4; ¶[0057] disclose computer program product 2’ uses roller deformation modeling in control computer 2 which contribute to the desired values calculated by calculator 11 as shown in Fig. 4);
the control system determining the desired values (S*) for the control variables (S) in such a way that expected variables (E1) for the flat rolling material after the rolling of the flat rolling material in the rolling line are aligned as much as possible with the target variables (Z) (¶[0056] through ¶[0067] disclose the desired values are determined using estimation of the anticipated surface evenness progression, with testing (15 in Fig. 5) and modification (16 in Fig. 5) to bring values within prescribed limits);

wherein the target variables (Z) comprise a plurality of discrete characteristic variables, wherein the discrete characteristic variables define a contour (K) of the flat rolling material and comprise at least a profile value (K1) (¶[0051] discloses a desired profile value may be fed into control computer 2), and at least one dogbone value (K3, K3', K3") for a dogbone (¶[0051] also lists desired contour progression as a variable which may be fed into control computer 2.  ¶[0007] defines the term “contour progression” to mean “the progression of the strip thickness less the thickness of the strip in the center of the strip”, which is the same definition given to the term “dogbone” in the application specification in the first full paragraph of page 5, where it reads “in the case of the dogbone value the thickness in the vicinity of the borders of the flat rolling material is compared with the thickness of the flat rolling material directly in the center of the flat rolling material.”).
Regarding Claim 3, REINSCHKE further discloses the control system capturing the control variables when rolling the flat rolling material (¶[0051] discloses control computer 2 determines desired values of the control variables, thus “capturing” the control variables when rolling the flat rolling material);
after the rolling of the flat rolling material, the control system capturing, or determining on the basis of the captured control variables, the at least one discrete characteristic variable (K1 to K5, K2' to K4', K2" to K4") (¶[0051] discloses a “discrete characteristic variable,” i.e. a desired profile value, is fed into, and thus “captured” by, control computer 2);
the control system re-determining expected variables (E2) which are expected for the flat rolling material after the rolling of the flat rolling material in the rolling line, and are based on the actual 
the control system comparing the re-determined expected variables (E2) with the at least one freely selectable discrete characteristic variable (K1 to K5, K2' to K4', K2" to K4") defining the contour of the flat rolling material (¶[0065] discloses computer program product 2’ tests surface evenness progressions (15 in Fig. 5) as part of contour calculator 12 (Figs. 4 and 5)); and
the control system correcting the model of the rolling line on the basis of the comparison (¶[0066] discloses modifying (16 in Fig. 5) surface evenness progressions which impact roller deformation model 7 which impact desired value calculator 11 as shown in Fig. 4).
Regarding Claim 4, REINSCHKE further discloses during the rolling of the flat rolling material, the control system capturing or determining on the basis of captured variables, the at least one discrete characteristic variable (K1 to K5, K2' to K4', K2" to K4") for previously rolled sections of the flat rolling material (¶[0058] through ¶[0066] disclose computer program product 2’ determines an online estimation of anticipated surface evenness progressions from one stand to the next as part of the desired value calculation);
the control system comparing the at least one discrete characteristic variable (K1 to K5, K2' to K4', K2" to K4") with the target variables (Z) (¶[0064] and ¶[0065] disclose surface evenness estimator 14 compares a determined online estimation of anticipated surface evenness progression with upper and lower barriers input into control computer 2, as described in ¶[0051]); and
the control system correcting the desired values (S*) for the control variables (S) for the roll stands on the basis of the comparison (¶[0066] discloses modification (16 in Fig. 5) of the surface 
Regarding Claim 7, REINSCHKE discloses a computer program product (2’ in Fig. 1) comprising a non-transitory computer program which can be executed by a control system for a rolling line for rolling a flat rolling material, wherein the execution of the machine code by the control system causes the control system to operate the rolling line in accordance with an operating method as claimed in claim 1.  ¶[0057] discloses a computer program product (2’ in Fig. 1) executed by a control computer (2 in Fig. 1) for the rolling line of Fig. 1 which causes the control computer to operate the rolling line in accordance with the operating method of Claim 1, as outlined in the rejection of Claim 1 explained above.
Regarding Claim 8, REINSCHKE discloses a control system (2 and 6 in Fig. 1; ¶[0049]) for a rolling line for rolling a flat rolling material, wherein the control system comprises a software-programmable control system and is programmed by a non-transitory computer program comprising machine code which can be executed by a control system for a rolling line for rolling a flat rolling material, wherein the execution of the machine code by the control system causes the control system to operate the rolling line, such that the system operates the rolling line in accordance with an operating method as claimed in claim 1.  ¶[0057] discloses a control computer (2 in Fig. 1) with a computer program product (2’ in Fig. 1) which controls the rolling line shown in Fig. 1, causing the control computer to operate the rolling line in accordance with the operating method of Claim 1, as outlined in the rejection of Claim 1 explained above.
Regarding Claim 9, REINSCHKE discloses a rolling line (shown in Fig. 1; ¶[0046]) for rolling a flat rolling material (1 in Fig. 1; ¶[0046]), wherein the rolling line has a plurality of the roll stands (3 in Fig. 1; ¶[0046]) by means of which the flat rolling material is rolled; and the rolling line has a control system as claimed in claim 8.  The rolling line shown in Fig. 1 is controlled by a control computer (2 in Fig. 1; 
Regarding Claim 10, REINSCHKE discloses the dogbone value (REINSCHKE uses the term “contour progression” in ¶[0007]) is determined by subtracting a center thickness of the flat rolling material from the maximum thickness of the flat rolling material.  ¶[0007] defines “contour progression” as “the progression of the strip thickness less the thickness of the strip in the center of the strip.”  This progression would include a value taken at the maximum thickness of the material less the material thickness at the strip’s center.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over REINSCHKE in view of U.S. Patent Application Publication No. 2009/0249849 filed by Martin et al., hereinafter MARTIN.
Regarding Claim 5, REINSCHKE discloses the operating method of Claim 1 as explained above.  REINSCHKE does not disclose determining the desired values (S*) for the control variables (S) by optimizing a cost function (F), into which is entered a deviation of the expected variables (El) for the flat rolling material after the rolling of the flat rolling material in the rolling line from the target variables (Z) of the flat rolling material.
MARTIN discloses a method (¶[0001] and ¶[0002]) of regulating flatness of a metal strip rolled in a rolling train.  ¶[0101] teaches an automatic control intended to regulate the flatness of a metal strip (1 in Fig. 1) at the output of a roll stand (2 in Fig. 1) with multiple rolls (3 and 4 in Fig. 1) which is adjusted by dynamic actuators (5 in Fig. 1).  ¶[0050] teaches reducing flatness defects in the metal strip by changing the setting of one or more of the dynamic actuators to compensate for the defect(s) using a model which involves minimizing a cost function.  ¶[0051] through ¶[0100] detail use of the model, with ¶[0088] teaching optimizing dynamic costs as well as static costs.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to include a cost optimization model such as the one taught by MARTIN as one of the models used in the computer program product of REINSCHKE which determines the desired values of the control elements controlling the roll stands.  One of ordinary skill in the art would have been motivated to make the inclusion in order to further improve quality of rolled material rolled in the rolling line by taking into account the additional variable of cost when determining the desired values of the control elements.
Regarding Claim 6, the prior art reference combination of REINSCHKE in view of MARTIN renders the method of Claim 5 unpatentable as explained above.  REINSCHKE further discloses when determining the desired values (S*) for the control variables (S), the control system taking into consideration limitations of the control elements which also are to be met during the operation of the rolling line.  ¶[0058] through ¶[0067] disclose a surface evenness estimator has to be used because the .

Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but are found unpersuasive.
The first argument, beginning on the second page of the Remarks section of the amendment, argues REINSCHKE does not disclose the discrete characteristic variables further comprise at least one edge value, or at least one dogbone value, or at least one edge drop value, or at least one taper value, and therefore does not anticipate the claim.  Examiner respectfully disagrees.  As previously explained in the rejection of Claims 1 and 10 above, REINSCHKE uses the term “contour progression” for what applicant has termed as a “dogbone”.  Therefore, REINSCHKE does disclose the invention as claimed.
The second argument, beginning at the bottom of the third page of the Remarks section, argues the contour progression as disclosed in REINSCHKE constitutes a continuous function over the width of the strip representing a much larger set of values, whereas the claimed invention only uses a small set of discrete characteristic values.  Examiner respectfully disagrees.  Claim 1 claims “at least one edge value…or at least one dogbone value…or at least one edge drop value…or at least one taper value” (emphasis added), and does not limit the claim to a single value for any one of the four different types of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached from 7:30am to 4:00pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725